Per Curiam:
We see no error in sustaining the objection of the plaintiff to defendant’s offer to prove by the witness McElroy what John W. Harpur had said about the lease of the rear lot of Mr. Hofford. If the fact be that plaintiff testified that Mr. Harpur had leased the lot in question from Mr. Hofford, he could not be contradicted by proving Harpur’s declarations. Aside from this, the whole matter was irrelevant.
Nor do we find any error in the charge of the learned judge, us set forth in the second and third assignments. The issue was not a question of title to real estate, and the court below was right in so instructing the jury.
The fourth and fifth specifications are not assigned in accordance with the rules of court, and have not-been considered.
Judgment affirmed.